Citation Nr: 0945855	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.    

3.  Whether the appellant is entitled to accrued benefits.    

4.  Entitlement to non-service-connected burial allowance.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
December 1954, and received a Combat Infantryman Badge (CIB) 
for his service in Korea.  He died in September 2006.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision and a July 
2007 decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
inter alia denied service connection for the Veteran's cause 
of death; denied entitlement to accrued benefits; and denied 
entitlement to burial benefits, including a non-service-
connected burial allowance.

The Board notes that the appellant requested a hearing before 
a Veterans Law Judge sitting at the RO.  See April 2008 
"Appeal to the Board," VA Form 9.  The appellant 
subsequently withdrew such request.  See June 2008 
Correspondence from the Appellant; August 2008 Statement in 
Support of Claim," VA Form 21-4138.  As such, the Board 
finds that the appellant's hearing request is withdrawn.

The issue of entitlement to non-service-connected burial 
allowance is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The death certificate reflects that the Veteran died in 
September 2006 and lists the immediate cause of death as 
cardiopulmonary arrest, due to (or as a consequence of) 
asystole (absence of heartbeat), due to (or as a consequence 
of) diabetes, due to (or as a consequence of) hypertension.

2.  At the time of the Veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling.  The Veteran also received 
a total disability rating based on individual unemployability 
(TDIU), effective October 25, 2000.

3.  The preponderance of the evidence is against a finding 
that the Veteran's service-connected PTSD either caused or 
contributed substantially or materially to cause his death.

4.  A chronic cardiopulmonary disorder, to include diabetes 
and hypertension, was not demonstrated in service or for many 
years thereafter.  There is no competent medical evidence of 
record demonstrating a relationship between the cause of the 
Veteran's death and his active military service.  

5.  The Veteran was in actual receipt of total compensation 
benefits effective from October 25, 2000 until his death in 
September 2006, a period of less than 10 years.  

6.  When the Veteran died in September 2006, he had no 
pending claims.   


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to service 
did not cause or contribute substantially or materially to 
the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).  

2.  The criteria for DIC pursuant to 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2009).  

3.  The appellant's claim for accrued benefits is without 
legal merit.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  

In the instant case, the appellant was advised by an October 
2006 letter of the evidence and information necessary to 
substantiate her claim as well as hers and VA's respective 
responsibilities in obtaining such evidence and information.  
Specifically, the October 2006 letter informed her that, to 
substantiate her claim, that the evidence must show that the 
Veteran died while on active duty or he died from a service-
connected injury or disease.  Additionally, such letter 
advised the appellant that the evidence needed to show a 
reasonable probability that the condition that contributed to 
the Veteran's death was caused by injury or disease that 
began during service.  However, as the letter did not provide 
her with a statement of the condition for which the Veteran 
was service-connected at the time of his death, namely PTSD, 
in accordance with Hupp, or inform her of the information and 
evidence necessary to establish an effective date if the 
benefit were granted, the Board finds that the VCAA notice in 
this case is defective.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice was 
presumed prejudicial and must result in reversal unless VA 
showed that the error did not affect the essential fairness 
of the adjudication by demonstrating that the essential 
purpose of the notice was not frustrated.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (2007).  However, the U.S. 
Supreme Court recently reversed that decision based on a 
finding that the Federal Circuit's framework for harmless-
error analysis was too rigid and placed an unreasonable 
evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of 
defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, the appellant has not identified any 
deficiency in notice which would compromise a fair 
adjudication of the claim.  Nevertheless, the Board has 
considered whether the defective notice provided to the 
appellant resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.  Actual 
knowledge may be established by statements or actions by the 
claimant or the claimant' s representative demonstrating an 
awareness of what is necessary to substantiate his or her 
claim.  Id. at 48 (citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007)).  Because reversal is warranted only if an 
error affects the essential fairness of the adjudication, 
consideration should also be given to whether the post-
adjudicatory notice and opportunity to develop the case that 
was provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim served to render any pre-
adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that the 
appellant had actual knowledge of what was necessary to 
substantiate the claim and that the claim was otherwise 
properly developed.  In this regard, she specifically argues 
that the Veteran's service-connected PTSD disability caused 
or contributed substantially or materially to cause his 
death.  See April 2008 "Appeal to the Board," VA Form 9; 
July 2009 Written Brief Presentation.  Such statements reveal 
actual knowledge on the part of the appellant of the 
Veteran's service-connected PTSD disability and what was 
necessary to substantiate her service connection claim.  See 
Sanders, 487 F.3d at 48 (citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007)).  

The Board also notes that the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date if the benefit were granted.  Despite the 
inadequate notice provided to the appellant on this element, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In this regard, because the 
Board concludes herein that the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death, any question 
as to the appropriate effective date to be assigned is moot.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defect did not affect the essential fairness 
of the adjudication of the appellant's claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
Veteran's service treatment records (STRs); post-service 
treatment records, including private treatment records and VA 
medical records; and statements submitted by the Veteran and 
the appellant have been associated with the claims file.  

The appellant did not provide any information to VA 
concerning available relevant treatment records that she 
wanted the RO to obtain for her that have not been requested 
or obtained.  

The Board notes that VA has not obtained a VA medical opinion 
in order to determine whether the Veteran's cause of death is 
related to his military service.  In this regard, in DeLaRosa 
v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal 
Circuit held that 38 U.S.C.A. § 5103A(a) does not always 
require the Secretary to assist the claimant in obtaining a 
medical opinion or examination for a DIC claim, but it 
requires VA to assist a claimant in obtaining such an 
examination or opinion whenever it is necessary to 
substantiate the DIC claim.  In the instant case, the Board 
finds that an opinion is not necessary.  Specifically, as 
will be discussed below, the Veteran's STRs are negative for 
complaints, treatment, or diagnoses of a chronic 
cardiopulmonary disorder, to include diabetes and 
hypertension, and there is no indication that such may be 
associated with the Veteran's military service, to include 
the Veteran's service-connected PTSD disability.  Thus, a 
remand for an opinion is not necessary to decide the claim.  
See Id.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the appellant in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the appellant at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceeding.  Therefore, the appellant will not be prejudiced 
as a result of the Board proceeding to the merits of her 
claim.

Merits of the Claim

Service Connection for Cause of Death Claim

When a Veteran dies from a service-connected disability, the 
Secretary shall pay DIC for such Veteran's surviving spouse, 
children or parents.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.312(a) (2009).  The death of a Veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
Id.  A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  Id.  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  In the same category, there would be included 
service-connected diseases or injuries of any evaluation 
(even 100 percent evaluations) but of a quiescent or static 
nature involving muscular or skeletal functions and not 
materially affecting other vital body functions.  Id.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as cardiovascular-renal disease, to 
include hypertension, to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the death certificate reflects that the Veteran 
died in September 2006 at the age of 73 and lists the 
immediate cause of death as cardiopulmonary arrest, due to 
(or as a consequence of) asystole (absence of a heartbeat), 
due to (or as a consequence of) diabetes, due to (or as a 
consequence of) hypertension.  An autopsy was not performed.

The appellant contends that the Veteran's underlying cause of 
death of diabetes and hypertension were secondary to his 
service-connected PTSD disability, and thus, the Veteran's 
service-connected PTSD disability caused his death.  See 
April 2008 "Appeal to the Board," VA Form 9; July 2009 
Written Brief Presentation.  Upon review of the evidence of 
record, the Board finds that the appellant's contention is 
without merit.     

In this regard, review of the claims folder reveals that the 
Veteran's only service-connected disability was PTSD 
(formerly anxiety disorder).  See August 1971 Rating 
Decision.  There is no evidence that such disability either 
caused or contributed substantially or materially to cause 
his death, specifically a causal relationship between the 
Veteran's PTSD disability and any chronic cardiopulmonary 
disorder, to include diabetes and/or hypertension.  In this 
regard, the Board notes that such is a minor service-
connected disability of a quiescent or static nature, not 
materially affecting a vital organ (in this case, the heart 
and/or the kidneys).  See 38 C.F.R. § 3.312(c).  
Additionally, the evidence shows that the Veteran died 
primarily due to unrelated disabilities involving 
cardiopulmonary disorders.  Therefore, the Board finds that 
the Veteran's PTSD did not cause or contribute substantially 
or materially to cause his death.  See id.

Furthermore, the evidence of record does not reflect that the 
disabilities which caused the Veteran's death were incurred 
in or aggravated by his active military service.  The 
Veteran's STRs are negative for complaints, treatment, or 
diagnoses of a chronic cardiopulmonary disorder, to include 
diabetes and hypertension.  

Post-service, the first indication of any disability causing 
the Veteran's death is noted in a private treatment record 
dated December 1998 from C.A.H., a social worker, noting 
hypertension, and a June 2006 private treatment record from 
St. Vincent's Hospital, noting a history of hypertension and 
diabetes, dated approximately 44 and 52 years post-service.  
See December 1998 Private Treatment Record from C.A.H.; June 
2006 History and Physical Report, St. Vincent's Hospital.  
The record fails to show that the Veteran manifested 
cardiovascular-renal disease, to include hypertension, to a 
degree of 10 percent within the one year following his 
service discharge in December 1954, thus, presumptive service 
connection is not warranted.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

There are no other post-service treatment records containing 
complaints, treatment, or diagnoses of any chronic 
cardiopulmonary disorder, to include diabetes and 
hypertension.  

Moreover, there is no medical evidence demonstrating a 
relationship between the disabilities causing the Veteran's 
death and his service, including his service-connected PTSD 
disability.  In this regard, the Board has also considered a 
December 1998 Private Treatment Record from C.A.H. and a June 
2006 History and Physical Report from St. Vincent's Hospital.  
The December 1998 private treatment record contains the 
Veteran's reported symptoms of PTSD and a notation of 
"stress coping" with "hypertension," dated approximately 
44 years post-service.  See December 1998 Private Treatment 
Record from C.A.H.  However, such record is negative for any 
opinion of a relationship between the Veteran's PTSD and 
hypertension.  Further, the June 2006 private treatment 
record from St. Vincent's Hospital contains a notation of the 
Veteran's past medical history to include "diabetes, 
depression, and hyperlipidemia, and hypertension."  See June 
2006 History and Physical Report from St. Vincent's Hospital.  
However, such record also is negative for any opinion of a 
relationship between the Veteran's PTSD and diabetes and/or 
hypertension.     

The Board acknowledges the appellant's contention that there 
is "emerging literature which suggests severe PTSD symptoms 
are likely to aggravate hypertension."  See July 2009 
Written Brief Presentation.  However, the appellant has not 
submitted any "emerging literature" or any other medical 
evidence to suggest a relationship between the Veteran's 
service-connected PTSD and his cause of death.  

As such, the evidence of a nexus or link between the 
Veteran's cause of death and his military service, including 
his service-connected PTSD disability, is limited to the 
appellant's own statements.  While the appellant is competent 
to testify as to observable symptomatology of an injury or 
illness, she is not competent or qualified, as a layperson, 
to render an opinion concerning medical causation.  Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the Veteran's 
cause of death and his military service, to include his 
service-connected PTSD disability, the appellant is not 
entitled to service connection for the cause of his death.  

Therefore, the Board finds that a chronic cardiopulmonary 
disorder, to include diabetes and hypertension, was not 
present in service or for many years thereafter, and there is 
no competent evidence relating such disabilities to service 
or the Veteran's service-connected PTSD disability.  In 
addition, the preponderance of the evidence is against a 
finding that the Veteran's disabilities were incurred in or 
aggravated by service, had any significant adverse effect on 
the events leading to the Veteran's death, or otherwise 
contributed substantially or materially to his demise. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death and, 
as such, that doctrine is not applicable in the instant 
appeal and her claim must be denied.  38 U.S.C.A. § 5107.   

DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2009).

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the Veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

In this case, the Veteran was granted a total rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities, effective October 25, 2000.  See June 2002 
Rating Decision.  In light of the foregoing, the appellant is 
not entitled to DIC under 38 U.S.C.A. § 1318 because the 
Veteran was not service-connected for a disability rated as 
100 percent disabling for at least 10 years prior to his 
death in September 2006.  As such, at the time of his death 
he was, by definition, not in receipt of, or entitled to 
receive, compensation for a service-connected disability that 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding his death.

Moreover, it is undisputed that the Veteran was not a former 
prisoner of war and because the Veteran was discharged from 
active duty in December 1954, the 5-year rule of 38 U.S.C.A. 
§ 1318 has not been satisfied.  In addition, there is no 
allegation of clear and unmistakable error (CUE) in relation 
to any rating decision promulgated during the Veteran's 
lifetime as to his service-connected disabilities.

Thus, the basic threshold criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 have not 
been met.  See Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005) (DIC claims filed on or after January 21, 2000, are 
not subject to hypothetical entitlement analysis).  Although 
the Board regrets that the outcome to the appellant is not 
favorable, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In denying this claim, the Board does not wish in any way to 
diminish the Veteran's service, including service during a 
period of war.  Although the Board is denying this claim due 
to the application of the law, the Board is sympathetic to 
the claim.  The Board, however, is without authority to grant 
this claim on an equitable basis and instead is constrained 
to follow the specific provisions of law.  See 38 U.S.C.A. 
§ 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 
(1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Accrued Benefits Claim

Under the law governing accrued benefit claims, periodic 
monetary benefits (other than insurance and servicemen's 
indemnity) to which an individual was entitled at death under 
existing ratings or decisions and under laws administered by 
the VA Secretary, or those based on evidence in the file at 
date of death and due and unpaid for a period not to exceed 
two years, shall, upon the death of such individual, be paid 
to the surviving spouse or other appropriate party.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2009).  For 
a surviving spouse, children, or dependent parents to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. 
Cir. 1998).  Evidence in the file at the date of death means 
evidence in VA's possession on or before the date of the 
Veteran's death, even if such evidence was not physically 
located in the VA claims file on or before the date of death.  
38 C.F.R. § 3.1000(d)(4) (2009).

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 
2002); see also Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's claim(s) filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim(s); thus, an 
appellant takes the veteran's claim(s) as the claim(s) stood 
on the date of death, but within the limits established by 
law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 
1996).

In the instant case, the Veteran, at the time of his death, 
had no claims pending; thus the Veteran's widow has no 
claims, for the purpose of receiving accrued benefits.
Thus, based on the discussion above, the Board concludes that 
the appellant's claim for accrued benefits is without legal 
merit.  Her claim must therefore be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995) (holding that, when the law, not the facts, in a case 
is dispositive, the claim must be denied based on a lack of 
entitlement under the law).  Where the law and not the 
evidence is dispositive, a claim should be denied, or the 
appeal to the Board terminated, because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.    

Entitlement to accrued benefits is denied.  


REMAND

The Veteran filed a claim for burial benefits received on 
September 2006.  See September 2006 "Application for Burial 
Benefits," VA Form 21-530.  In a December 2006 decision, the 
RO denied burial benefits because the appellant did not 
submit the Veteran's death certificate.  After receiving the 
Veteran's death certificate, the RO reajudicated the 
appellant's claim for burial benefits in a July 2007 
decision.  The RO again denied the appellant's claim for 
death benefits, to include burial allowance and plot 
allowance, because she failed to submit "a funeral home 
statement of expenses and all costs."  In her "Statement in 
Support of Claim," VA Form 21-4138, received August 2007, 
the appellant indicated that she "disagree[d]" with July 
2007 denial of her "claim for burial allowance.  The Board 
construes this statement as a timely notice of disagreement 
with the RO's July 2007 decision denying the appellant's 
claim for a burial allowance.

Upon further review of the evidence of record, the Board 
notes that there is no indication that the RO took further 
action after receiving the appellant's August 2007 Notice of 
Disagreement with the July 2007 decision.  In other words, 
the RO has not issued a Statement of the Case (SOC) as 
required by 38 C.F.R. § 19.29 and Manlincon v. West, 12 Vet. 
App. 238 (1999) (holding that where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim so that a SOC may be issued).        

Accordingly, the case is REMANDED for the following action:

Since the appellant's burial allowance 
claim was denied by the agency of 
original jurisdiction (AOJ) in July 
2007, and the appellant filed a timely 
notice of disagreement with such 
decision, the AOJ should provide the 
appellant and her representative with a 
SOC and notification of her appeal 
rights as required by 38 C.F.R. § 19.29 
and Manlincon, 12 Vet. App. 238.   

Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the AOJ 
should readjudicate the issue of 
entitlement to a non-service-connected 
burial allowance.  All applicable laws 
and regulations should be considered.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


